But the Chief Justice Bassett,
said the opinion of the Court was necessary in the case, but in all future causes brought to this term and causes where only the declaration has been filed or is yet to be filed, the pleadings must be drawn at. full length and on stamped paper, and in those cases the clerk is bound by c. 27, section 38, aforesaid. He then directed the jury to be called, but two not being within call, though fourteen of. them in town (Georgetown) he continued the cause and discharged the jury pro defectu.